HEADNOTE:           R.K. Grounds Care v. Wilson, No. 1452, September 2016 Term.

WORKERS’ COMPENSATION COMMISSION —                              SUBJECT       MATTER
JURISDICTION — GARNISHMENT EXEMPTIONS.

       Wilson and his employer and insurer entered into a settlement of his worker’s
compensation claim, which was approved by the Commission. When the settlement
funds were in the hands of the insurer, the insurer was notified of child support liens
against Wilson and then was served with writs of garnishment. The child support
judgments exceeded the amount of Wilson’s share of the settlement. The insurer
answered the garnishment proceeding. Wilson did not file anything in the garnishment
proceeding. The insurer paid Wilson’s share of the settlement to the local child support
enforcement agency, which was the judgment creditor in the garnishment proceeding.

        A few months later, Wilson filed “Issues” in the Commission, complaining that
the insurer had not paid him his share of the settlement. The parties put before the
Commission the question whether Wilson’s share was exempt from garnishment under
section 11-504(b) of the Courts and Judicial Proceedings Article (CJ). The Commission
ruled that the share was partially exempt. RK filed an action for judicial review. The
circuit court also addressed the exemption question, ruling that Wilson’s share was
partially exempt (but by a different amount) and directing that the insurer was to pay
Wilson the non-exempt portion of his share, notwithstanding that it already had paid his
full share to the judgment creditor in the child support cases. RK noted an appeal.

        Held: Judgment of the circuit court reversed. The circuit court should have ruled
that the Commission lacked subject matter jurisdiction to decide whether money that was
in the hands of an insurer for settlement of a workers’ compensation claim was exempt
from garnishment to pay a judgment in a child support action. Only a circuit court has
subject matter jurisdiction over garnishments. In the child support garnishment
proceeding, Wilson, as judgment debtor, was entitled to file a motion asking the court to
find that his share of the settlement monies (or part of his share) was exempt from
garnishment under CJ section 11-504. He failed to do so. Instead, he sought relief from
the Commission, which did not have jurisdiction over the matter.
Circuit Court for Carroll County
Case No. 06-C-15-069437
                                               REPORTED

                                    IN THE COURT OF SPECIAL APPEALS

                                              OF MARYLAND

                                                  No. 1452

                                            September Term, 2016

                                   ______________________________________


                                       R. K. GROUNDS CARE, ET AL.

                                                      v.

                                             KEVIN D. WILSON

                                   ______________________________________

                                             Eyler, Deborah S.,
                                             Meredith,
                                             Arthur,

                                                             JJ.
                                   ______________________________________

                                         Opinion by Eyler, Deborah S., J.
                                   ______________________________________

                                          Filed: December 4, 2017
       In this appeal, we hold that the Workers’ Compensation Commission

(“Commission”) does not have jurisdiction to decide whether money payable in an

approved settlement of a claim is subject to garnishment.

                             FACTS AND PROCEEDINGS

       After suffering an injury at work on December 14, 2012, Kevin D. Wilson, the

appellee, brought a workers’ compensation claim against his employer, R.K. Grounds

Care (“RK”), and RK’s insurer, Chesapeake Employers Insurance Company

(“Chesapeake”), the appellants. On March 14, 2014, the parties agreed to settle the claim

for $3,500, which included an attorneys’ fee and a medical evaluation fee.             The

settlement was memorialized in an “Agreement of Final Compromise and Settlement”

(“Agreement”), which was submitted to the Commission for approval. On March 20,

2014, the Commission issued an order approving the settlement with one small change

that is of no consequence to this appeal.

       At the time of all these events, three child support arrearage cases were pending

against Wilson in the Circuit Court for Carroll County.1 On March 31, 2014, in that

court, the Carroll County Bureau of Support Enforcement (“Bureau”) filed a “Notice of

Child Support Lien” in each child support case, for a total of $ 6,691.69 in child support

arrears. As we shall discuss, the child support liens operated as judgments. RK and

Chesapeake were notified of the child support liens that same day.


       1
         Two of the cases pertained to one child and the other pertained to a second child,
by a different mother. Wilson also has a child by his wife in his present marriage.
       On April 2, 2014, Chesapeake paid the attorneys’ fee and medical evaluation fee

due under the Agreement. The $2,246.66 balance of the settlement money, i.e., Wilson’s

share, was far less than his child support arrearage. Chesapeake advised Wilson’s lawyer

by email that day that “claimant has a child support lien so his portion is not being sent

out.” Two days later, it further advised Wilson’s lawyer that it was awaiting receipt of

writs of garnishment and was planning to send all of Wilson’s share of the settlement to

the Bureau. By email of May 6, 2014, Wilson’s counsel informed Chesapeake that, in his

view, the Bureau was not entitled to receive the full amount of Wilson’s share of the

settlement.

       On July 2, 2014, the Circuit Court for Carroll County issued writs of garnishment

in two of the child support cases, and, on July 8, 2014, it issued a writ of garnishment in

the third case. The writs were served on Chesapeake as garnishee and mailed to Wilson

as judgment debtor. Wilson did not file a motion (or any paper) in the garnishment

proceedings. On August 5, 2014, Chesapeake issued three checks to the Bureau,

judgment creditor, for sums totaling the full amount of Wilson’s share of the settlement.2

On August 14, 2014, Chesapeake filed answers in all three child support cases. Based on

the payments made by Chesapeake, the judgments for child support arrearages in two

cases were marked partially satisfied and the judgment in the third case was marked fully

satisfied.

       2
           A check was issued for payment in each of the pending child support cases.


                                              2
      More than three months later, on November 26, 2014, Wilson filed an “Issues”

form with the Commission stating, “COMMISSION APPROVED THE AGREEMENT

OF FINAL COMPROMISE AND SETTLEMENT ON 3/18/14, BUT THE CLAIMANT

IS STILL AWAITING RECEIPT OF HIS SHARE OF SETTLEMENT PROCEEDS.”

      On April 29, 2015, the Commission held a hearing, which consisted of argument

of counsel. Wilson took the position that his share of the settlement money was exempt

from garnishment, under Md. Code (1974, 2013 Repl. Vol.), section 11-504 of the Courts

and Judicial Proceedings Article (“CJP”), and therefore Chesapeake should have paid it

to him, not to the Bureau. RK and Chesapeake argued that that exemption did not apply.

On July 6, 2015, the Commission issued a final order finding that CJP section 11-

504(b)(2) applied to exempt Wilson’s share from garnishment but that an exception in

CJP section 11-504(i)(2) also applied.   The Commission determined that, under the

exception, 75% of Wilson’s share of the settlement money had been subject to

garnishment; therefore, Chesapeake should have paid Wilson $421.99 of his share. It

further found that the Bureau had $529 in escrow, and that the $421.99 should be paid by

the Bureau to Wilson. It ordered, however, “that in the event no monies remain in

escrow, that [RK and Chesapeake] be responsible for paying the amount due [$421.99] to

[Wilson].”3


      3
        Wilson had sought penalties and attorneys’ fees, which the Commission declined
to award. No argument is being made concerning that ruling on appeal.


                                           3
       Unhappy with that outcome, RK and Chesapeake filed a petition for judicial

review of the Commission’s final order in the Circuit Court for Carroll County. The

parties stipulated to the material facts and asked the court to render a decision based on

the law.

       After a hearing, the court issued a memorandum opinion ruling that workers’

compensation settlements are subject to garnishment under Title 10 of the Family Law

Article; that garnishments under that title are limited by CJP section 11-504(b)(2); that

CJP section 11-504(b)(2) applied; and that pursuant to CJP section 11-504(i)(2), 25% of

Wilson’s share of the settlement funds could be garnished. In an accompanying order,

the court affirmed in part and reversed in part the final order of the Commission;

determined that Wilson was entitled to $1,684.99 (75% of his share of the settlement

money); and ordered that “notwithstanding any prior payments which may have been

made to the [Bureau], [RK] and [Chesapeake] are responsible for making” the $1,684.99

payment to Wilson.

       RK and Chesapeake noted this timely appeal, presenting three questions for

review, which we have consolidated and reworded:

       I.        Did the circuit court err by ruling that CJP section 11-504(b)(2)
                 applied to Wilson’s share of the settlement?

       II.       If not, did the circuit court err by ruling that under CJP section 11-
                 504(i), 25% of Wilson’s share of the settlement was subject to
                 garnishment for unpaid child support?4

       4
            RK and Chesapeake frame their questions presented as follows:
                                                        Continued…
                                             4
       We shall not address either question because, as stated above, we conclude that the

Commission lacked subject matter jurisdiction to decide whether Wilson’s share of the

settlement money (or any part of that share) was exempt from garnishment. For that

reason, we shall reverse the judgment of the circuit court.

                                      DISCUSSION

       Before delving into the jurisdictional problem that we see as dispositive, we shall

summarize the primary issues the parties present in their briefs, for context.        They

concern the proper interpretation of three interrelated statutes and statutory schemes that

serve varying policy purposes. First, Md. Code (1999, 2008 Repl. Vol.), section 9-732 of




…cont’d

       I.     Whether the Circuit Court erred in failing to apply Maryland Code,
              Labor and Employment Article, § 9-732 instead of Maryland Code,
              Courts and Judicial Proceedings Article, § 11-504(b) regarding the
              effect of child support garnishments on workers’ compensation
              benefits?

       II.    Whether the Circuit [sic] erred in finding that a workers’
              compensation claim is a personal injury, accident or sickness as
              defined or intended under Maryland Code, Courts and Judicial
              Proceedings Article, § 11-504(b)?

       III.   Whether the Circuit Court erred in finding that Maryland Code,
              Courts and Judicial Proceedings Article, § 11-504(b)(2) and 11-
              504(i)(2) limits a child support garnishment to an aggregate total of
              25% when there are multiple children and/or multiple garnishment
              orders?

                                             5
the Labor & Employment Article (“LE”), a provision of the Maryland Workers’

Compensation Act (“Act”), states:

       Except as provided in Title 10 of the Family Law Article, before the
       issuance and delivery of a check or draft for any money payable under this
       title, the money may not be assigned, charged, or taken in attachment or
       execution.

(Emphasis added.) Thus, as a general rule, money payable pursuant to the Workers’

Compensation Act is protected from garnishment except as provided in Md. Code (1999,

2012 Repl. Vol., 2015 Cum. Supp.), §§ 10-101 et seq. of the Family Law Article (“FL”)

(“FL Title 10”), entitled “Support in General.”

       Second, subtitle 1 of FL Title 10, entitled “Civil and Criminal Enforcement,”

establishes the Child Support Enforcement Administration (“Administration”) and grants

it and its local surrogates, such as the Bureau, “broad powers to collect overdue child

support payments.” Kelly v. Montgomery Cty. Office of Child Support Enforcement, 227

Md. App. 106, 111 (2016).5        Pursuant to FL section 10-140(a)(1), “[u]npaid child

support due under an order requiring payments through a support enforcement agency,

[such as the Bureau,] constitutes a lien in favor of the obligee on all real and personal

property of the obligor.” The child support lien may be enforced by filing a notice of lien

with the clerk of a circuit court. FL § 10-141(a). Once that is done, the child support lien

       5
         The panoply of tools available to the Administration to recover child support
arrearages includes driver’s license suspension (FL § 10-119), professional license
suspensions (FL § 10-119.3), interception of state income tax refunds (FL § 10-113), and
interception of lottery prize money (FL § 10-113.1).


                                             6
“has the full force and effect of a judgment lien[,]” FL section 10-141(c)(1), and “may be

enforced in accordance with the Maryland Rules,” FL section 10-141(c)(2). Among

other enforcement mechanisms, the Maryland Rules allow for the garnishment of

property. See Md. Rule 2-645.

      Finally, CJP section 11-504 is one of several laws the General Assembly has

enacted to carry out the Maryland constitution’s mandate “to protect from execution a

reasonable amount of the property of the debtor.” Md. Const. art. 3, § 44. In particular,

CJP section 11-504(b)(2) provides:

      (b) The following items are exempt from execution on a judgment:
      ...
      (2) Except as provided in subsection (i) of this section, money payable in
      the event of sickness, accident, injury, or death of any person, including
      compensation for loss of future earnings. This exemption includes but is not
      limited to money payable on account of judgments, arbitrations,
      compromises, insurance, benefits, compensation, and relief.

(Emphasis added.) The referenced exception states, in relevant part: “[t]wenty-five

percent of the net recovery by the debtor on a claim for personal injury is subject to

execution on a judgment for a child support arrearage.”        CJP § 11-504(i)(2). That

exception was enacted in 2011, in reaction to Rosemann v. Salsbury, Clements, Bekman,

Marder & Adkins, LLC, 412 Md. 308 (2010). In that case, the Court of Appeals held

that, under CJP section 11-504(b)(2), settlement money obtained by a personal injury

plaintiff and deposited in her lawyers’ trust account was completely exempt from

garnishment for judgments against her for unpaid child support.



                                            7
       As the parties see it, the central issue on appeal is whether Wilson’s share of his

workers’ compensation settlement money, which was in the hands of Chesapeake and

was payable to him, was fully exempt, partially exempt, or not exempt from garnishment

by the Bureau. RK and Chesapeake acknowledge that under LE section 9-732, generally,

workers’ compensation payments cannot be executed against, but that enforcement

mechanisms in FL Title 10 are exceptions to that general prohibition. And, although CJP

section 11-504(b)(2) can provide exemptions from execution for child support arrearages,

as Rosemann made clear, RK and Chesapeake maintain that the money payable in

settlement of a workers’ compensation claim is not “money payable in the event of . . .

injury” within the meaning of that exemption. Therefore, CJP section 11-504(b)(2) does

not protect money payable as a workers’ compensation settlement that is in the hands of a

third party from being garnished to pay a judgment for child support arrears. They

maintain that the circuit court erred as a matter of law in ruling otherwise. Wilson

counters that this argument ignores the plain language of CJP section 11-504(b)(2), and

the circuit court’s ruling in this regard was correct.

       These arguments are well thought-out and present difficult legal questions. As we

shall explain, however, only a circuit court has subject matter jurisdiction over

garnishment proceedings, including the power to decide whether property is exempt from

garnishment. Wilson did not raise the exemption question before the circuit court in the

garnishment proceeding in the child support cases when he had the opportunity to do so.

He raised it before the Commission, which had no power to decide it.

                                               8
      “A writ of garnishment is a means of enforcing a judgment. It allows a judgment

creditor to recover property owned by the debtor but held by a third party.” Parkville

Fed. Sav. Bank v. Maryland Nat’l Bank, 343 Md. 412, 413 (1996). In a garnishment

proceeding to enforce a judgment, the judgment creditor “steps into the shoes of the

[judgment] debtor and ordinarily can only recover to the same extent as could the

[judgment] debtor.” Bragunier Masonry, Inc. v. Catholic Univ. of America, 368 Md.

608, 624 (2002). Therefore, “garnishment proceedings are not designed or intended ‘to

place the garnishee in a worse position, in reference to the rights and credits attached,

than if he had been sued by the defendant [judgment debtor].’” Med. Mut. Liab. Ins. Soc.

of Maryland v. Davis, 389 Md. 95, 103 (2005) (quoting Bragunier, 368 Md. at 624). In

this case, with respect to the settlement money payable to Wilson but in the hands of

Chesapeake, the Bureau, as a judgment creditor of Wilson, stood in the same shoes as

Wilson.

      The procedure governing garnishment of property generally is set forth in Rule 2-

645.6 The judgment creditor may obtain a writ of garnishment by filing a request in the

same action in which the judgment was entered. Md. Rule 2-645(b). The clerk of court

issues the writ, directed to the garnishee, and containing all the information in the

request. Md. Rule 2-645(c). Among other things, the writ directs the garnishee to hold

the property of the judgment debtor and, significantly, notifies the judgment debtor “that

      6
         This rule covers garnishments of any property other than wages and partnership
interests subject to a charging order. Md. Rule 2-645(a).

                                            9
federal and state exemptions may be available” and “of the right to contest the

garnishment by filing a motion asserting a defense or objection.” Md. Rule 2-645(c).

The writ must be served upon the garnishee, and, once served, must be mailed to the

judgment debtor at his or her last known address. Md. Rule 2-645(d). The garnishee

must file a timely answer, or risk entry of a judgment of default. Md. Rule 2-645(e) and

(f).

       Within 30 days after service on the garnishee, and before entry of any judgment,

the judgment debtor “may seek release of the garnished property in accordance with Rule

2-643.” Md. Rule 2-645(i). One of the grounds for a motion to release property under

Rule 2-643 is “the property is exempt from levy[.]” Md. Rule 2-643(c)(2). Thus, in the

case at bar, upon receipt of the writ of garnishment, Wilson, as judgment debtor, was

entitled to file a motion challenging the garnishment on the ground that the money held

by Chesapeake as his share of the settlement and payable to him was exempt from

garnishment under CJP section 11-504(b)(2).         An exemption would not apply

automatically; he had to take action in the garnishment proceedings to seek an exemption

he believed was applicable. He did not do so. Instead, he waited until the garnishment

proceedings were over and then filed “Issues” with the Commission, complaining that the

settlement monies had not been paid to him.        As noted, in argument before the

Commission, he maintained that the money paid by Chesapeake in answer to the

garnishment proceedings had been exempt from garnishment under CJP section 11-

504(b)(2).

                                          10
         “Attachment and garnishment is the exercise of a special and limited statutory

power, the requisites of which are jurisdictional.” Cole v. Randall Park Holding Co., 201

Md. 616, 623 (1953). See also Davis, 389 Md. at 101 (same); Belcher v. Gov’t Emp. Ins.

Co., 282 Md. 718, 720 (1978) (“[T]he court’s authority in attachment proceedings is

derived from a ‘special and limited statutory power[.]’” (quoting Cole, supra)). As

relevant here, the court’s special power derives from CJP section 3-305. That statute,

codified in Title 3, “Courts of General Jurisdiction – Jurisdiction/Special Causes of

Action,” states that “[a]n attachment may be issued against any property or credit,

matured or unmatured, which belong to a debtor.” The circuit courts are the “court[s] of

original general jurisdiction” in Maryland. Brown v. State, 409 Md. 1, 6 (2009) (quoting

Parker v. State, 337 Md. 271, 287 n.11 (1995)); Md. Const. art. 4, §§ 1, 19, and 20; CJP §

1-501.

         By contrast to the circuit courts (or any Maryland court), the Commission is not a

court at all.    It is an independent unit of state government created by the General

Assembly in the exercise of its police power. Solvuca v. Ryan & Reilly Co., 131 Md.

265, 284 (1917) (stating that by creating the Commission, “the Legislature never intended

to constitute the Commission a Court, or to confer upon it the judicial power of the State

within the meaning of the constitutional provisions [governing the creation of courts]”);

LE § 9-301; see also COMAR, Title 14 “Independent Agencies,” §§ 14.09 et seq.,

Workers’ Compensation Regulations. The Commission only has the powers conferred

upon it by the Act. Extensive though they may be, they do not include judicial powers or

                                             11
powers the legislature did not expressly grant. Because the Commission is not a court,

any award it grants is not a judgment. Mattare v. Cunningham, 148 Md. 309, 314 (1925).

      The Act permits parties to a claim before the Commission to enter into “an

agreement for the final compromise and settlement of any current or future claim.” LE §

9-722(a).   Such an agreement must “contain the terms and conditions that the

Commission considers proper[,]” LE section 9-722(b), and “may not take effect unless it

has been approved by the Commission.” LE § 9-722(c). The Commission has broad

supervisory power to approve or disapprove settlements because that furthers the purpose

of the Act, which is to protect injured workers. B. Frank Joy Co. v. Isaac, 333 Md. 628,

642–43 (1994).     Indeed, once the parties to a claim have submitted a settlement

agreement to the Commission for approval, a party may not unilaterally withdraw the

settlement from consideration. Id. at 643–44. The circuit court has no power to approve

or disapprove the settlement of a workers’ compensation claim. Cf. Altman v. Safeway,

296 Md. 486, 490 (1983).

      Conversely, the Commission’s limited powers do not include the power to enforce

an award it has granted. This was established long ago in Mattare, supra, in which the

Court of Appeals was addressing whether a circuit court action by the beneficiary of a

workers’ compensation award that the decedent worker’s employer failed to pay was

barred by the statute of limitations. The Court noted that “[t]here is no provision in the

Workmen’s Compensation Law empowering the Commission to enforce its awards[.]”

Mattare, 148 Md. at 314. Observing that the award was not a judgment, as it was not

                                           12
issued by a court, the Court held that the award was a debt in the nature of a specialty,

upon which the beneficiary had twelve years to bring suit in the circuit court. See also

Dyson v. Pen Mar Co., 195 Md. 107, 112 (1950) (same).

       From the Act’s inception in 1914, the Commission has had continuing jurisdiction

and power over the cases that come before it, including the power to make modifications.

In the original version of the Act, these powers were set forth at section 54, which in its

entirety read as follows:

       The powers and jurisdiction of the Commission over each case shall be
       continuing and it may from time to time make such modifications or change
       with respect to former findings or orders with respect thereto as in its
       opinion may be justified.

That provision, with minor language changes, now appears at LE section 9-736(b). It

states, as relevant:

       Continuing powers and jurisdiction; modification. – (1) The Commission
       has continuing powers and jurisdiction over each claim under this title.
       (2) Subject to paragraph (3) of this subsection [regarding time limitations],
       the Commission may modify any finding or order as the Commission
       considers justified.[7]

       Given that this power and jurisdiction existed in 1925, when Mattare was decided,

it is clear that the provision governing the Commission’s continuing jurisdiction over its

findings and orders has never embodied the power to enforce an award it has issued.

       7
         Subsection (b) sets forth in part (3) time limitations in which the Commission
may modify an award, except when there has been fraud or facts and circumstances
amounting to an estoppel, in which case the time limits are established in subsection (c).
Subsection (a) gives the Commission the power to readjust the rate of compensation in
certain situations.

                                            13
      In Dyson, the Court of Appeals considered the effect of this provision in the

context of a settlement agreement, not an award. The injured employee and his employer

entered into a settlement of the employee’s workers’ compensation claim, with the

payments to be made in installments. The Commission approved the settlement. After

the employer made all the payments, the employee filed a motion before the Commission

to set aside the settlement agreement on the ground that there had been a mutual mistake

of fact about the extent of his injuries. The employer opposed the motion, in part on the

ground that the Commission lacked the power to decide that issue. The Commission held

a hearing and issued an order denying the motion, finding that the parties had not been

operating under a mutual mistake of fact when the settlement was entered into. The

employee filed an action for judicial review in the circuit court, which took evidence and

made the same determination.

      The employee appealed to the Court of Appeals, which considered the threshold

question whether the Commission had the power to decide the mutual mistake of fact

issue. The Court observed that a settlement of a workers’ compensation claim, which

must be approved by the Commission to be effective, is similar to an award by the

Commission. Dyson, 195 Md. at 112 (“The filing and approval of a final settlement

agreement has many of the aspects of an award.”). For that reason, the Court analyzed

the power and jurisdiction of the Commission post-settlement by application of what is

now LE section 9-736(b). The Court noted that with respect to awards, it previously had

held that the Commission could reopen a case, “even for reconsideration of a question

                                           14
previously decided.” Id. at 113 (discussing Stevenson v. Hill, 170 Md. 676 (1936), which

held that the Commission had the power to reopen a case to decide whether the award it

had granted had been computed based on an erroneous hourly wage for the decedent

employee).   Extending that reasoning to claims resolved by payments pursuant to

settlement agreements, the Court explained:

      The underlying question as to the compensation to be paid for the injury, by
      agreement rather than by the determination of a contested issue, was
      presented and decided [by the Commission in approving the settlement
      agreement]. The petition to reopen is not predicated upon a subsequent
      change of condition, but involves an inquiry into the justice of the approval
      in light of conditions existing at the time of the settlement.

Id. at 114 (emphasis added). The Court concluded that the Commission had the power to

reconsider whether its approval of the settlement of the employee’s claim was just

because, allegedly, there had been a mutual mistake of fact concerning the nature of his

injury at the time of approval. (On the merits, the court upheld the decision against the

employee.)

      We return to the case at bar, which, in our view, differs significantly from Dyson.

When Wilson filed his “Issues,” he was not seeking to have the Commission reconsider

its approval of the parties’ settlement of his claim. Rather, he was seeking to have the

Commission enforce the settlement agreement as approved. As he presented the issue,

Chesapeake had failed to abide by the terms of the approved settlement agreement

because it had not paid him his share. Unlike the employee in Dyson (or the employee’s

decedent in Stevenson), he was not complaining that the settlement amount (or award)


                                           15
was not a fair monetary resolution of his claim, given the nature of his injury and his

wage history. He simply wanted his share of the settlement money. There was nothing

about its approval of the settlement agreement that the Commission was being asked to

reconsider. Accordingly, the continuing jurisdiction of the Commission under LE section

9-736(b) was not implicated.

       What was implicated by Wilson’s “Issues,” however, were powers outside the

jurisdiction of the Commission to exercise. Just as the Commission does not have the

power to enforce its awards, it does not have the power to enforce its approved settlement

agreements, which, as the Court of Appeals has explained, are similar to awards. Even

more important, the Commission does not have the power to decide whether settlement

money in the hands of a workers’ compensation insurer is exempt from garnishment for a

judgment for child support.      Only the circuit court has the jurisdiction to decide

garnishment issues, and the precise issue could have and should have been raised by

Wilson in the garnishment proceedings in the circuit court child support cases. What

Wilson could not do was allow the garnishment proceedings to go forward, so that

Chesapeake, as garnishee, had no option but to comply with the writs by paying his share

of the settlement money to the Bureau, as judgment creditor, and then ask the

Commission to order payment, thereby putting before it the exemption question that

should have been raised in the garnishment proceedings. (Indeed, once the court in the

garnishment proceedings entered judgments without the exemption issue having been

raised, the issue was foreclosed.)

                                           16
       Subject matter jurisdiction may be raised at any time, by a party or by the Court.

Cty. Council of Prince George’s Cty. v. Zimmer Development Co., 217 Md. App. 310,

319 (2014) (quoting Cty. Council of Prince George’s Cty. v. Dutcher, 365 Md. 399, 405

(2001)).   Whether the Commission had subject matter jurisdiction to decide the

garnishment exemption issue the parties focus upon is a threshold matter. For the reasons

given, the Commission lacked jurisdiction to decide that issue. On judicial review, the

circuit court should have vacated the Commission’s order for lack of subject matter

jurisdiction. Accordingly, we shall reverse the judgment of the circuit court.

                                          JUDGMENT OF THE CIRCUIT COURT
                                          FOR CARROLL COUNTY REVERSED.
                                          CASE REMANDED TO THAT COURT
                                          WITH INSTRUCTIONS TO VACATE THE
                                          ORDER     OF   THE    WORKERS’
                                          COMPENSATION COMMISSION. COSTS
                                          TO BE DIVIDED EQUALLY BETWEEN
                                          THE    APPELLANTS    AND    THE
                                          APPELLEE.




                                            17